





DEBT CONVERSION AGREEMENT




This Debt Conversion Agreement (the “Agreement”) is entered into effective as of
as of January 27, 2014 by and among Cemblance LTD, #1 Mapp St., Belize City,
Belize (“Cemblance”), and The Digital Development Group Corp., a Nevada
corporation (the “Company”), with reference to the following facts:




WHEREAS, Cemblance is the assignee of (i) a certain Company Convertible
Promissory Note issued to Coventry Capital LLC (“Coventry”) dated April 27, 2012
in the principal amount of US $100,000 (the “April 2012 Note”), a copy of which
is attached hereto as Exhibit A; and (ii) a certain Company Convertible
Promissory Note issued to Coventry Capital LLC dated May 24, 2012 in the
principal amount of US $100,000 a copy of which is attached hereto as Exhibit B
(the “May 2012 Note”), pursuant to the terms of the Assignment and Assumption
Agreement attached hereto as Exhibit C;




WHEREAS, the outstanding balances due and owing by the Company under the April
2012 Note and May 2012 Note as of the date hereof is $______________ (the
“Debt”);




WHEREAS, the Company and Cemblance have agreed to convert the amount of
$150,000.00 of the Debt into shares of Company common stock at the rate of
$0.0375 per share for a total of 4,000,000 shares of Company common stock;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Cemblance, the Company and the Cemblance agree
as follows:




1.   

Confirmation of Assignment and Assumption.  The Company and Cemblance hereby
confirm the assignment and assumption of the April 2012 Note and May 2012 Note
to Cemblance.




2.

Conversion to Common Stock.  Effective as of the Closing, the Company agrees
that $150,000.00 of Debt shall be converted into shares of Company Common Stock
at a price per share of $0.0375 for an aggregate number of shares of 4,000,000
(the “Shares”).  At the Closing, the Company shall instruct its transfer agent
to issue the Shares to Cemblance.  Effective as of the Closing, Cemblance
acknowledges the Company’s repayment of $150,000 of the Debt, and the Company
shall not have any further obligations to Cemblance relating to $150,000 of the
Debt.  Promptly after the Closing, the Company shall issue Cemblance and new
Convertible Promissory Note representing the balance of the Debt pursuant to a
mutually agreeable form of note.




3.

Cemblance Representations.  The Company is issuing the Common Stock to Cemblance
in reliance upon the following representations made by Cemblance:




(a)

Cemblance is not an officer, director or a beneficial owner of 10% of more of
the outstanding shares of the Company, or is otherwise an affiliate of the
Company, and has not been so for at least 90 days prior to this Agreement.




(b)

Cemblance acknowledges and agrees that: (a) the shares of Common Stock have not
been registered under the Securities Act, or under any state securities laws,
and are being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering; (b) Cemblance is acquiring the
shares of Common Stock solely for its own account for investment purposes, and
not with a view to the distribution thereof in a transaction that would violate
the Securities Act or the securities laws of any State of the United States or
any other applicable jurisdiction; (c) Cemblance is a sophisticated purchaser
with such knowledge and experience in business and financial matters that it is
capable of evaluating the merits and risks of purchasing the shares of Common
Stock; (d) Cemblance has had the opportunity to obtain from the Company such
information as desired in order to evaluate the merits and the risks inherent in
holding the shares of Common Stock; (e) Cemblance is able to bear the economic
risk and lack of liquidity inherent in holding the shares of Common Stock;
(f) Cemblance is an “accredited invesor” within the meaning of Rule 501(a) under
the Securities Act, and the attached ACCREDITED CEMBLANCE QUESTIONNAIRE has been
completed by Cemblance truthfully and accurately; and (g) Cemblance either has a
pre-existing personal or business relationship with the Company or its officers,
directors or controlling persons, or by reason of its business or financial
experience, or the business or financial experience of their professional
advisors who are unaffiliated with and who are not compensated by the Company,
directly or indirectly, have the capacity to protect their own interests in
connection with the purchase of the Common Stock.





1




--------------------------------------------------------------------------------










(c) 

Cemblance's investment in the Company pursuant to the Shares of Common Stock is
consistent, in both nature and amount, with Cemblance’s overall investment
program and financial condition.  Cemblance has had the opportunity to review
the Company’s public reports filed with the Securities and Exchange Commission
which contain the most recent public information regarding the Company (the “SEC
Filings”).  Cemblance has not been furnished any literature other than this
Agreement and the SEC Filings and is not relying on any information,
representation or warranty by the Company or any their affiliates or agents,
other than information contained in this Agreement and the SEC Filings, in
determining whether to purchase the Shares of Common Stock




(d)

Cemblance’s principal residence is in the state listed on the signature page
hereto.




4.

Company Representations.  Cemblance is entering into this Agreement in reliance
upon the following representations made by the Company:




(a)

The Debt is a valid obligation of the Company and all Debt being transferred was
loaned by Coventry or accrued more than 6 months prior to this Agreement.




5.

Issuance of Shares.

Based on the representations and warranties of Cemblance and the Company, and
provided that Cemblance completes the Rule 144 Opinion Back-Up Certificate
presented by Company’s legal counsel, the Shares of Common Stock may be issued
to the Cemblance without a restrictive legend under Rule 144 of the Securities
Act of 1933, as amended, and the Company will instruct its transfer agent
accordingly.  




6.

Miscellaneous.




(a)  

This Agreement shall be construed and enforced in accordance with the laws of
the State of California.




(b)  

This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof.  No modification, variation
or amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both parties.  All dollar amounts herein
shall be US dollars.




(c)

Each party to this Agreement hereby represents and warrants to the other party
that it has had an opportunity to seek the advice of its own independent legal
counsel with respect to the provisions of this Agreement and that its decision
to execute this Agreement is not based on any reliance upon the advice of any
other party or its legal counsel.  Each party to this Agreement represents and
warrants that Company legal counsel has not represented them or their interests
in this Agreement. Each party represents and warrants to the other party that in
executing this Agreement such party has completely read this Agreement and that
such party understands the terms of this Agreement and its significance.  This
Agreement shall be construed neutrally, without regard to the party responsible
for its preparation.  




(d)

Each party to this Agreement hereby represents and warrants to the other party
that (i) the execution, performance and delivery of this Agreement has been
authorized by all necessary action by such party; (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such party.




(e)

This Agreement may be executed in any number of counterparts and may be
delivered by facsimile transmission or by email transmission in PDF, all of
which taken together shall constitute a single instrument.  




(f)

Cemblance agrees to indemnify, defend and hold harmless the Company, Cemblance
and Company’s legal counsel for any breaches of the representations and
warranties by Cemblance herein.  The Company agrees to indemnify, defend and
hold harmless Cemblance and the Company’s legal counsel for any breaches of the
representations and warranties by the Company herein.  











2




--------------------------------------------------------------------------------










This Agreement is entered into and effective as of the date first written above.







COMPANY:




The Digital Development Group Corp.




By: /s/ Martin W. Greenwald                                       




Martin W. Greenwald, CEO










CEMBLANCE:




By: /s/ Angelita Golson                                                 




Print Name: Angelita Golson




Title: Director





3


